NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAVID GIVENS,                                   No.    16-72207

                Petitioner,
                                                SEC File No. 2016-12
 v.

UNITED STATES OF AMERICA; U.S.                  MEMORANDUM*
SECURITIES & EXCHANGE
COMMISSION,

                Respondents.

                     On Petition for Review of an Order of the
                       Securities & Exchange Commission

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      David Givens petitions pro se for review of an order of the Securities and

Exchange Commission (“SEC”) denying his claim for a whistleblower award

under Section 21F of the Dodd–Frank Wall Street Reform and Consumer

Protection Act. We have jurisdiction under 15 U.S.C. § 78u–6(f). The SEC’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determination may be set aside only if “arbitrary, capricious, or otherwise not in

accordance with law,” or “unsupported by substantial evidence.” 5 U.S.C.

§ 706(2)(A), (2)(E); see also 15 U.S.C. § 78u–6(f); Ponce v. SEC, 345 F.3d 722,

728 (9th Cir. 2003). We deny the petition.

      The record supports the SEC’s determination that Givens was not entitled to

a whistleblower award because Givens did not provide information to the SEC

“that led to the successful enforcement” of an SEC action. 15 U.S.C. § 78u–6(b);

see also 17 C.F.R. § 240.21F–4(c) (defining information that leads to successful

enforcement).

      We reject as meritless Givens’s contention that the SEC denied him due

process of law.

      All pending motions and requests are denied.

      PETITION FOR REVIEW DENIED.




                                          2                                   16-72207